Citation Nr: 1417644	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes and all diabetic complications for accrued benefits purposes.

2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D.Cleary
INTRODUCTION

The Veteran served in the United States Navy on active duty from December 1962 to November 1966.  The Veteran died on March [redacted], 2006.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a Board hearing on her March 2011 VA Form 9.  Later she, through her representative, withdrew her request for a hearing in an April 2012 statement.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2006, at the age of 60.  The appellant is his surviving spouse.

2.  At the time of his death, the Veteran had a pending claim of service connection for diabetes and all diabetic complications.

3.  The Veteran served in the United States Navy during the Vietnam Era and received the Vietnam Service Medal.  The record does not show the Veteran's physical presence in the Republic of Vietnam.  Likewise, there is no evidence affirmatively establishing actual exposure to herbicides.

4.  The competent and credible evidence in the record at the time of his death does not show that the Veteran's diabetes and all diabetic complications are related to his military service.

5.  At the time of his death, the Veteran was not service connected for any disabilities.

6.  No disability traceable to military service caused or contributed to the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  Service connection for diabetes and diabetic complications is not established for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 5121, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

2.  A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to military service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, the appellant was sent a letter in May 2006 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the cause of death claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008).  In this case, the service treatment records are silent as to any complaints or treatment for diabetes mellitus.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to diabetes mellitus until several decades following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In December 2005, the Veteran filed a claim of service connection for diabetes mellitus, type 2, and all diabetic complications.  The listed complications or secondary disabilities included heart disease, erectile dysfunction, and neuropathy of the lower extremities.

The Veteran's military service records, including his DD-214 show that he served in the Navy during the Vietnam Era and was awarded the Vietnam Service Medal (VSM) for service from January 15, 1966, to February 11, 1966.  The record does not show that the Veteran ever physically set foot in Vietnam.

Private treatment records from the late 1980s and 1990s show diagnoses of hypertension, heart problems, and diabetes.

A July 2002 VA treatment record notes that the Veteran ran out of insurance and was seeking refills of necessary medications that he could not afford.  This record refers to the Veteran as a new patient.

The Veteran died on March [redacted], 2006, at the age of 60.  According to his death certificate, the cause of death was arteriosclerotic and hypertensive cardiovascular disease.  The Veteran's diabetes mellitus was listed as another significant condition contributing to death but not resulting in the underlying cause.  No autopsy was performed.

In April 2006, the appellant filed a claim for accrued benefits and dependency and indemnity compensation (DIC) benefits.

The appellant has argued that her husband was exposed to Agent Orange while aboard two aircraft carriers in Vietnamese waters during the Vietnam Era.  Specifically, she has argued that he was exposed to Agent Orange through the air currents, the water, and the ships that flew into Vietnam and then returned to the aircraft carriers.

In an August 2012 informal hearing presentation, the appellant's representative reference "a large number of studies have shown that this water [used aboard the USS Midway] may have contained herbicides."  None of the referenced studies is identified or provided.

Accrued Benefits

The law and regulations governing claims for accrued benefits state that, upon the death of a beneficiary, periodic monetary benefits to which he or she was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and, due and unpaid, may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Claims for accrued benefits must be made within one year of the death of the Veteran.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Veteran's claim was still pending at the time of his death and the appellant, his surviving spouse, submitted her claim for accrued benefits within the one-year appeal period.  Thus the Board will address whether the Veteran was entitled to service connection for diabetes mellitus and all diabetic complications at the time of his March 2006 death.

While not associated with the file at the time of the Veteran's death, his service records and VA treatment records were within VA's constructive possession and will be considered.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Certain disorders, such as diabetes mellitus, are presumed to have been incurred in service if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board will next consider whether the evidence shows exposure to an herbicide agent.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  The question of whether this presumption extended to veterans, such as this one, serving aboard vessels off the coast of Vietnam was addressed during the pendency of this appeal.  The United States Court of Appeals for the Federal Circuit held that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.  See id.  Additionally, service in the Republic of Vietnam as including service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307.  

The Veteran himself did not allege that he set foot in the Republic of Vietnam.  The Veteran received the VSM.  See DD-214.  The eligibility requirements for the VSM do not include physical presence in the Republic of Vietnam.  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).  Instead, service in Vietnam, its contiguous waters, or airspace there-over as well as service in Thailand, Laos, or Cambodia, their contiguous waters, or the airspaces there-over, and in direct support of operations in Vietnam would establish eligibility.  As such, receipt of this awards does not establish that the Veteran served in the Republic of Vietnam as defined by 38 C.F.R. § 3.307.  This service along the coastal waterways of Vietnam is not service in the Republic of Vietnam for purposes of the presumption of herbicide exposure.  Therefore, exposure to herbicides is not conceded.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternately, service connection for these disabilities may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

The record shows a diagnosis of diabetes mellitus.  See generally, treatment records, death certificate.  Thus the current disability requirement is satisfied.

The Veteran's service treatment records show no complaints of, treatment for, or diagnosis of diabetes mellitus or any of his claimed diabetic complications.  Thus, the record does not show an in-service occurrence or aggravation of a disease or injury.  Likewise, the record does not show continuous symptoms of diabetes dating back to the Veteran's separation from service.  Further, no competent medical evidence of record at the time of the Veteran's death otherwise causally links the post-service diabetes mellitus and its complications to the Veteran's active service.  The appellant is not herself competent to make such a connection, as this extends beyond the realm of lay observation and requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).   

For the foregoing reasons, service connection for diabetes mellitus and all diabetic complications is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service-connected for any disabilities.  Moreover, he was not service-connected for arteriosclerotic and hypertensive cardiovascular disease at the time of his death, which is the condition indicated on his death certificate.  Likewise, the Veteran was not service connected for diabetes mellitus.

As the Veteran was not service connected for arteriosclerotic and hypertensive cardiovascular disease or diabetes mellitus at the time of his death, the Board must first address whether he was entitled to service connection for such disabilities.

Certain disorders, such as arteriosclerosis and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent manifestation of arteriosclerotic heart disease requires a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A 10 percent manifestation of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  

In this case, the record does not show arteriosclerotic heart disease or hypertension within one-year of the Veteran's separation from active duty service (i.e., prior to November 1967).  Accordingly, there is no basis for a grant of presumptive service connection for arteriosclerotic heart disease or hypertension as a chronic disease.

Furthermore, the record does not indicate an in-service occurrence or aggravation of either disease or an injury to which either can be attributed.  Moreover, the appellant has not claimed that arteriosclerotic heart disease or hypertension is directly related to the Veteran's military service.  Thus, there is no basis for direct service connection for either condition.  Instead, she has argued that the Veteran's fatal arteriosclerotic and hypertensive cardiovascular disease was a complication of his diabetes mellitus.  See November 2006 statement.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Thus, the appellant's claim that she is entitled to service connection for the cause of the Veteran's death presumes service connection for diabetes mellitus.

As explained above, service connection for diabetes mellitus and all diabetic complications, for accrued benefits purposes, is not warranted.  However, as accrued benefits claims are limited to the evidence in the file at the date of death, the Board will now address whether any of the additional evidence submitted since the Veteran's death established entitlement to service connection for diabetes mellitus.

The additional evidence includes the appellant's lay statements and the April 2012 informal hearing presentation.  This evidence continues to argue that the Veteran should be entitled to service connection for diabetes mellitus due to exposure to herbicides, specifically Agent Orange.  This evidence does not, however, establish either that the Veteran physically set foot in the Republic of Vietnam during the Vietnam Era or that he was actually exposed to Agent Orange.  Instead, the appellant has stated that she has no evidence of her husband's service in Vietnam except for his receipt of the VSM.  See November 2006 statement.  As discussed above, that medal does not establish a veteran's physical presence in the Republic of Vietnam.

Likewise, the August 2012 informal hearing presentation fails to affirmatively establish that the Veteran was exposed to herbicides through intake water during his service aboard the USS Midway.  There is no evidence that the marine water taken up by the USS Midway contained herbicide particulates during the Veteran's service aboard that ship.  The theoretical possibility that it could have happened is insufficient to establish an in-service injury of exposure to herbicides.  Thus, exposure to herbicides is not presumed and has not been affirmatively shown by this additional evidence received since the Veteran's death.

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes and all diabetic complications for accrued benefits purposes is denied.

Service connection for cause of the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


